Citation Nr: 0117723	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  98-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation benefits for sterility 
pursuant to the criteria of 38 U.S.C.A. § 1151.  (West 1991 & 
Supp. 2000).

2.  Entitlement to compensation benefits for a rash on the 
back pursuant to the criteria of 38 U.S.C.A. § 1151.

3. Entitlement to compensation benefits for an ulcer pursuant 
to the criteria of 38 U.S.C.A. § 1151.  

4.  Entitlement to compensation benefits for a heart disorder 
pursuant to the criteria of 38 U.S.C.A. § 1151. 

5.  Entitlement to compensation benefits for a lung disorder 
pursuant to the criteria of 38 U.S.C.A. § 1151.


6.  Entitlement to an initial evaluation in excess of 10 
percent for ulcer of the right forearm (major), status post 
split thickness skin graft due to nitrogen mustard accident.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating decision dated 
in September 1997, the RO granted service connection for 
ulcer of the right forearm with split thickness skin graft 
due to nitrogen mustard accident and evaluated the disability 
as 10 percent disabling.  The veteran has perfected an appeal 
with the initial disability evaluation assigned for the ulcer 
of the right forearm.

In February 1999, the RO denied entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C. § 1151 for a 
back rash, hypertensive vascular disease, sterility, chronic 
obstructive pulmonary disease (claimed as asthma) and ulcer.  
The veteran filed a timely notice of disagreement and 
perfected a substantive appeal with the RO's denial of 
compensation benefits for the above referenced disorders.  

In August 1999, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member sitting 
at the Montgomery, Alabama, RO.  A transcript of the personal 
hearing has been associated with the claims file.

In November 1999 the Board determined that new and material 
evidence had been submitted to reopen the claims of 
entitlement to service connection for asthma, a heart 
disorder and hypertension, determined that the claims for 
compensation benefits for sterility, a rash on the back, and 
an ulcer pursuant to the provisions of 
38 U.S.C.A. § 1151 were well grounded, and determined that 
the reopened claims for service connection for lung and heart 
disorders were well grounded.  

The Board remanded the claims of entitlement to compensation 
benefits for sterility, a rash on the back, and ulcer 
pursuant to the criteria of 38 U.S.C.A. § 1151; service 
connection for lung and heart disorders on a de novo basis as 
well as compensation benefits pursuant to the criteria of 
38 U.S.C.A. § 1151, and an initial evaluation in excess of 10 
percent for an ulcer of the right forearm to the RO for 
further development and adjudicative actions.

In March 2001 the RO denied entitlement to compensation 
benefits for sterility, a rash on the back, an ulcer, a heart 
disorder and a lung disorder pursuant to the provisions of 
38 U.S.C.A. § 1151, and an initial evaluation in excess of 10 
percent for an ulcer of the right forearm, status post split 
ness skin graft due to nitrogen mustard accident.

The issue of entitlement to compensation benefits for a rash 
on the back pursuant to the criteria of 38 U.S.C.A. § 1151 is 
addressed in the remand portion of this decision.
FINDINGS OF FACT

1.  The probative evidence of record does not establish that 
the veteran has sterility  claimed as due to treatment at a 
VA facility.

2.  The probative evidence of record does not establish that 
the veteran has an ulcer claimed as due to treatment at a VA 
facility.

3.  The probative evidence of record does not establish that 
the veteran has a heart disorder claimed as due to treatment 
at a VA facility.

4.  The probative evidence of record does not establish that 
the veteran has a lung disorder claimed as due to treatment 
at a VA facility.

5.  The veteran's service-connected ulcer of the right 
forearm, status post split thickness skin graft due to 
nitrogen mustard accident, is manifested by a range of motion 
of the elbow of 145 degrees of flexion, bilaterally, and 
forearm supination of 85 degrees, bilaterally, with a 6 cm. x 
7 cm. depressed skin graft on the flexor surface on the right 
forearm.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits for sterility 
claimed as due to treatment at a VA facility, pursuant to the 
provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. § 
5107); 38 C.F.R. § 3.358 (2000).

2.  The criteria for compensation benefits for an ulcer 
claimed as due to treatment at a VA facility, pursuant to the 
provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151; VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R. § 3.358.

3.  The criteria for compensation benefits for a heart 
disorder claimed as due to treatment at a VA facility, 
pursuant to the provisions of 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 1151; VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. § 
5107); 38 C.F.R. § 3.358.

4.  The criteria for compensation benefits for a lung 
disorder claimed as due to treatment at a VA facility, 
pursuant to the provisions of 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 1151; VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. § 
5107); 38 C.F.R. § 3.358.

5.  The criteria for an initial evaluation in excess of 10 
percent for ulcer of the right forearm, status post split 
thickness skin graft due to nitrogen mustard accident have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991); VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000); (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.118, Diagnostic Code 7899-7803 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran is ultimately seeking entitlement to compensation 
benefits for sterility, an ulcer, a heart disorder and a lung 
disorder, all claimed as due to treatment at a VA facility.  
In essence, he contends that he currently has the foregoing 
disabilities that became manifested as a result of accidental 
exposure of nitrogen mustard to his right forearm during 
treatment for Hodgkin's Disease at a VA medical facility.   
He is also seeking an initial evaluation in excess of 10 
percent for an ulcer of the right forearm, status post split 
thickness skin graft due to nitrogen mustard accident, as he 
believes his symptoms are more disabling than reflected by 
the currently assigned rating evaluation.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of the 
claims; and then proceed to analyze the issues and render a 
decision.
Criteria

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Depart of Veterans 
Affairs with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet filed as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA, Pub. L. No. 106-475, § 4(a), 114 Stat. 
2096, 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5102).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(1)-(3).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
VCAA, Pub. L. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)(1)-(3)).


Compensation Under 38 U.S.C.A. § 1151

Title 38, U.S.C. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, 
medical or surgical treatment, or examination, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  See also 38 C.F.R. § 3.800.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997. VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the veteran's claim was received in 
April 1998, this claim must be decided under the current, 
post- October 1, 1997 version of 38 U.S.C.A. § 1151, as 
enacted in Public Law No. 104-204.

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, or 
examination, and not be merely coincidental therewith.  In 
the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2000).

Where it is determined that there is a disability resulting 
from VA treatment, compensation will be payable in the same 
manner as if such disability were service-connected. 38 
U.S.C.A. § 1151 (1991 & Supp. 2000); 38 C.F.R. §§ 3.358, 
3.800 (2000).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.

The three basic requirements for prevailing on a claim for 
service connection, or in this case, compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 are as 
follows: (1) Medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.


Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.  

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).




When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2000).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The veteran's right forearm disability is currently rated as 
10 percent disabling pursuant to Diagnostic Code 7899-7803.  
When an unlisted condition is encountered, rating must be by 
analogy, and the diagnostic code number reflects that part of 
the rating schedule most closely identifying the part/system 
of the body involved, or "78" as the first two digits in this 
case, and the fact that such condition is unlisted, or "99" 
as the last two digits in this case.  38 C.F.R. § 4.27 
(2000). 

When a 10 percent rating was assigned for the ulcer of the 
right forearm, status post split thickness skin graft due to 
nitrogen mustard accident, the disability was rated under 
Diagnostic Codes 7899-7803.  

Because the ulcer of the right forearm, status post split 
thickness skin graft due to nitrogen mustard accident, is an 
unlisted condition, the RO rated it by analogy to scars under 
Diagnostic Code 7803.  Governing regulation provides that 
when an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. 38 C.F.R. § 4.20 (2000).

Additionally, pursuant to Diagnostic Code 7801, where there 
is a residual scar of a third degree burn, a 40 percent 
evaluation is warranted where the scar area or areas is 
exceeding 1 square foot (0.1 m.2).  A 30 percent evaluation 
is warranted where the scar area or areas exceeds one-half 
square foot (0.05 m.2).  A 20 percent evaluation is warranted 
where the scar area or areas exceeds 12 square inches 
(77.4 cm.2).  A 10 percent evaluation is warranted where the 
scar area or areas is exceeding 6 square inches (38.7 cm.2).  
It is noted that actual third degree residual involvement is 
required to the extent shown under 7801.  

It is also noted that ratings for widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of  extremities or trunk, will be separately rated 
and combined. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2000).

Pursuant to Diagnostic Code 7802, second degree burn scars 
are rated as 10 percent disabling wherein the scar area or 
areas is approximating 1 square foot (0.1 m.2). 38 C.F.R. § 
4.118, Diagnostic Code 7802 (2000).

Under Diagnostic Code 7803, a 10 percent rating is assigned 
for a superficial scar, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2000).

Pursuant to Diagnostic Code 7804, superficial, tender and 
painful scars are rated as 10 percent disabling when shown on 
objective demonstration.  It is noted that the 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on the tip of finger or toe, and 
the rating may exceed the amputation value for the limited 
involvement. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).

Pursuant to Diagnostic Code 7805, scars may also be rated on 
limitation of function of the affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2000).

Pursuant to Diagnostic Code 7806, a noncompensable percent 
rating is assigned for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area; a 10 percent rating is assigned for eczema 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area; and a 30 percent rating is 
assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2000).

Pursuant to Diagnostic Code 5206, the maximum 50 percent 
evaluation is warranted when the limitation of flexion of the 
major forearm is limited to 45 degrees.  A 40 percent 
evaluation is warranted when the limitation of flexion of the 
major forearm is limited to 55 degrees or if the limitation 
of flexion of the minor forearm is limited to 45 degrees.  A 
30 percent evaluation is warranted when the limitation of 
flexion of the major forearm is limited to 70 degrees or if 
the limitation of flexion of the minor forearm is limited to 
55 degrees.  A 20 percent evaluation is warranted when the 
limitation of flexion of the forearm is limited to 90 degrees 
or if the limitation of flexion of the minor forearm is 
limited to 70 degrees.  A 10 percent evaluation is warranted 
when the limitation of flexion of the forearm is limited to 
100 degrees.  A noncompensable evaluation is warranted when 
the limitation of flexion of the forearm is limited to 110 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2000).

Pursuant to Diagnostic Code 5213, where there is an 
impairment in the supination and pronation of the forearm, 
evaluations are assigned for either loss of supination and 
pronation (bone fusion), limitation of pronation, or 
limitation of supination.  

Where there is loss of supination and pronation (bone fusion) 
of the major forearm, the maximum 40 percent evaluation is 
warranted where the hand fixed in supination or 
hyperpronation.  A 30 percent evaluation is warranted where 
the hand fixed in full pronation.  A 20 percent evaluation is 
warranted where the hand fixed near the middle of the arc or 
moderate pronation.  

Where there is limitation of pronation of the major forearm, 
a 30 percent evaluation is warranted where the motion is lost 
beyond the middle of the arc.  A 20 percent evaluation is 
warranted where the motion is lost beyond the last quarter of 
the arc, and the hand does not approach full pronation.  

Where there is limitation of supination of the major forearm, 
a 10 percent evaluation is warranted where supination is 
limited to 30 degrees or less.  It was noted that in all the 
forearm and wrist injuries, Diagnostic Codes 5205 through 
5213, multiple impaired finger movements due to tendon tie-
up, muscle or nerve injury, are to be separately rated and 
combined not to exceed rating for loss of use of hand.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995)..

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2000).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. at 49.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4.114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Factual Background

Sterility

A review of the service medical records reveals there were no 
reports diagnosis, or treatments for sterility during the 
veteran's period of active service.

VA hospital treatment records dated from January 1966 to 
April 1966 show that there were no pertinent findings on the 
hospitalization reports.

VA hospital treatment records dated in June 1966 show that 
the veteran was treated with nitrogen mustard for his 
Hodgkin's disease.  It was indicated that there was some 
minor infiltration in the second dose of nitrogen mustard 
which resulted in moderate edema, pain and swelling.

VA hospital treatment records dated from September 1966 to 
November 1966 revealed that in July 1966, the veteran was 
receiving nitrogen mustard when a dose was infiltrated on the 
surface of his right forearm.  He experienced pain and 
swelling almost immediately.  He eventually developed an 
abscess in the area and skin sloughs.

A 1968 VA examination report shows no pertinent diagnoses.

Hospital treatment records dated in November 1979 showed no 
pertinent diagnoses.

The veteran was hospitalized at a VA medical facility in 
October 1981, but no pertinent abnormalities were noted.

A VA examination was conducted in February 1984 and showed no 
pertinent diagnoses.

The veteran was hospitalized in May 1986.  He reported a 
right scrotal mass and progressive impotence for the prior 
six to twelve months.  The pertinent diagnoses were right 
spermatocele and impotence.

The transcript of a local RO hearing conducted in May 1987 is 
of record.  No pertinent testimony was provided regarding 
sterility.

VA outpatient treatment records dated from September 1967 to 
May 1997 showed no pertinent diagnoses.

VA outpatient treatment records dated from December 1979 to 
December 1984 showed no pertinent diagnoses.

In May 1986, the veteran reported that he had become 
progressively impotent for the preceding six months.  The 
impression was spermatocele and questionable impotence.  A 
spermatocelectomy was conducted the same month. 

In April 1998, the veteran submitted several treatises 
related to nitrogen mustard. Common side effects of nitrogen 
mustard were reported as severe nausea and vomiting and 
severe skin necrosis if extravasated.  Nitrogen mustard was 
identified as a vehicle of chemotherapy which generally 
speaking was noted to have potential to damage the heart, 
lung, kidney, bladder, etc.  Specifically, it was noted that 
nitrogen mustard therapy may contribute to the rapid 
development of amyloidosis.

An October 1998 VA general medical examination report is of 
record.  The veteran reported that he was hospitalized in 
April 1998 with diffuse gastrointestinal bleeding attributed 
to an aspirin induced gastric ulcer.  Physical examination 
revealed no scars or lesions with the exception of a scar 
from a skin graft over the flexor surface of the right 
forearm.  The examination diagnoses were hypertensive 
vascular disease, residual of strokes, chronic obstructive 
pulmonary disease, Hodgkin's disease in remission, residual 
of nitrogen mustard extravasation of the right forearm, 
history of paroxysmal fibrillation, and diverticulitis.

The veteran testified before the undersigned Member of the 
Board in August 1999. He reported that a VA physician 
accidentally spilled nitrogen mustard on his arm while he was 
being treated for Hodgkin's disease.  He reported that he was 
informed by a VA doctor that his disorder was the result of 
the nitrogen mustard treatment he had received.  He was only 
receiving treatment from VA personnel.  When he requested VA 
personnel to put in writing their opinions that he had 
residuals of the nitrogen mustard treatment, they refused.  
He testified that he did not have a written opinion from any 
physician linking the claimed disorder to exposure to 
nitrogen mustard.

In September 1999, the veteran submitted an excerpt of a 
treatise on nitrogen mustard.  The document evidences the 
fact that use of nitrogen mustard has a potential risk to 
reproductive capacity.

This matter was previously before the Board in November 1999, 
wherein it was remanded for additional development.  The 
Board directed that the veteran be examined by a suitably 
qualified board of specialists in order to determine, in 
pertinent part, the nature and etiology of any sterility 
found to be present.

Thereafter, in January 2000, the veteran underwent a VA 
examination of genitourinary system.  The report of the 
examination has been associated with the claims folder.  The 
report shows that the veteran stated that he had three 
children, the youngest being born in 1960.  He indicated that 
in 1973, he suspected sterility because he tried to have 
another boy for two years but could not.  He indicated that 
his testes were swollen in 1982, resulting in his undergoing 
a hydrocelectomy on the right side.  

He reported that he had been unable to have an erection since 
1978 or 1979.  He indicated that his testicles were still 
painful, wherein even crossing his legs would sometimes make 
him cry out.  He reported lethargy, weakness, and anorexia.  
His weight would reportedly vary.  He had frequency of 
urination every one hour in the day and four to five times at 
night.  He reported hesitancy and noted that his stream was 
tiny.  He also reported having dysuria.  


He reported incontinence, but just a little in spots.  He did 
not have to wear an appliance or a pad.  He provided a 
history of impotence, but no recurrent urinary tract 
infections, renal colic, bladder stones, nephritis, or 
treatment for malignancy.  The diagnosis was sterility of 
undetermined etiology associated with erectile dysfunction 
and benign prostate hyperplasia.

In July 2000, the veteran submitted hospital treatment 
records from the Riverview Regional Medical Center dated in 
January 1997 and April 1998.  The records included no 
pertinent findings.

A VA examination report of the genitourinary system dated in 
August 2000 shows that the veteran reported that his 
testicles were real sore and that he had been sterile since 
chemotherapy in 1967 for Hodgkin's disease.  He indicated 
that he had had surgery to remove a marble size tumor off his 
right testicle.  He indicated that he had been told that a 
bilateral orchiectomy would be required because of pain.  He 
indicated taking medication for the pain.  He also reported 
having an enlarged prostate for three months since his 
chemotherapy.  

He indicated that his frequency of urination was every hour 
during the day and two to three times at night.  There was 
reported hesitancy, his stream was said to be small, and he 
noted that he had dysuria and that his stream would cut off 
and then start back, so that he did not know when he was 
through.  He reported incontinence in that he would dribble 
on his shorts because he could not tell he was finished.  He 
provided a history of impotence, but no recurrent urinary 
tract infections, renal colic, bladder stones, nephritis, or 
treatment for malignancy.  He indicated that his loss of the 
creative organ has dated since 1980, and that he had not had 
treatment, medications, injections, implant, pump, or 
counseling.  The diagnosis was postoperative pain in the 
right testes following tumor excision approximately twenty 
years remote.  The examiner noted that there was weakness.  

The examiner also concluded that he did not believe that the 
sterility was attributable to the service-connected ulcer of 
the right forearm where nitrogen mustard was left on the skin 
too long.  He also indicated that he did not believe that he 
had a stroke that had an impact on his functional capacity.

In February 2001, the veteran submitted a treatise from the 
Lymphoma Information Network which suggested that a long term 
side effect of chemotherapy with Mustargen (nitrogen mustard) 
included sterility.  It was noted that the drug had been 
known to cause infertility, more often in men than women.


Ulcer

A review of the service medical records reveals there were no 
reports diagnosis, or treatments for an ulcer during the 
veteran's period of active service.

VA hospital treatment records dated from January 1966 to 
April 1966 show that there were no pertinent findings on the 
hospitalization reports.

VA hospital treatment records dated in June 1966 show that 
the veteran was treated with nitrogen mustard for his 
Hodgkin's disease.  It was indicated that there was some 
minor infiltration in the second dose of nitrogen mustard 
which resulted in moderate edema, pain and swelling.

VA hospital treatment records dated from September 1966 to 
November 1966 revealed that in July 1966, the veteran was 
receiving nitrogen mustard when a dose was infiltrated on the 
surface of his right forearm.  He experienced pain and 
swelling almost immediately.  He eventually developed an 
abscess in the area and skin sloughs.

A 1968 VA examination report of record shows no pertinent 
diagnoses.

Hospital treatment records dated in November 1979 and October 
1981 included no pertinent abnormalities.

A VA examination conducted in February 1984 showed no 
pertinent findings. 

The transcript of a local RO hearing conducted in May 1987 is 
of record.  No pertinent testimony was provided regarding an 
ulcer.

VA outpatient treatment records dated from September 1967 to 
May 1997 showed no pertinent abnormalities.

VA outpatient treatment records dated from December 1979 to 
December 1984 show no pertinent findings.

In April 1998, the veteran submitted several treatises 
related to nitrogen mustard. Common side effects of nitrogen 
mustard were reported as severe nausea and vomiting and 
severe skin necrosis if extravasated.  Nitrogen mustard was 
identified as a vehicle of chemotherapy which generally 
speaking was noted to have potential to damage the heart, 
lung, kidney, bladder, etc.  Specifically, it was noted that 
nitrogen mustard therapy may contribute to the rapid 
development of amyloidosis.

An October 1998 VA general medical examination report is of 
record.  The veteran reported that he was hospitalized in 
April 1998 with diffuse gastrointestinal bleeding attributed 
to an aspirin induced gastric ulcer.  Physical examination 
revealed no scars or lesions with the exception of a scar 
from a skin graft over the flexor surface of the right 
forearm.  The examination diagnoses were hypertensive 
vascular disease, residual of strokes, chronic obstructive 
pulmonary disease, Hodgkin's disease in remission, residual 
of nitrogen mustard extravasation of the right forearm, 
history of paroxysmal fibrillation, and diverticulitis.

The veteran testified before the undersigned Member of the 
Board in August 1999. He reported that a VA physician 
accidentally spilled nitrogen mustard on his arm while he was 
being treated for Hodgkin's disease.  

He testified that he had holes in his stomach from taking 
aspirin.  He reported that he was informed by a VA doctor 
that his disorder was the result of the nitrogen mustard 
treatment he had received. He was only receiving treatment 
from VA personnel.  When he requested VA personnel to put in 
writing their opinions that he had residuals of the nitrogen 
mustard treatment, they refused.  He testified that he did 
not have a written opinion from any physician linking the 
claimed disorder to exposure to nitrogen mustard.

This matter was previously before the Board in November 1999, 
wherein it was remanded for additional development.  The 
Board directed that the veteran be examined by a suitably 
qualified board of specialists in order to determine, in 
pertinent part, the nature and etiology of any ulcer found to 
be present.

Thereafter, in January 2000, the veteran underwent a VA 
examination of the intestines.  The report of the examination 
has been associated with the claims folder.  The report shows 
that the veteran reported developing a bleeding ulcer in 1998 
due to use of aspirin.  He apparently would experience left 
lower quadrant discomfort with eating certain foods 
attributable to "diverticulosis."  There was no history of 
nausea or vomiting, constipation or diarrhea, or fistula.  He 
reported that his weight would fluctuate.  Physical 
examination revealed no malnutrition, anemia or other 
evidence of severe disability.  There was no abdominal pain, 
palpation of the abdomen was normal, and bowel sounds were 
active.  He reported current treatment with medication.  The 
diagnoses included (1) history of bleeding peptic ulcer 
secondary to aspirin (1988), no recurrence and no current 
symptoms unless medications are not continued; and (2) 
possible diverticulosis, symptomatic only with dietary 
indiscretion.

In July 2000, the veteran submitted hospital treatment 
records from the Riverview Regional Medical Center dated in 
January 1997 which showed that he was treated for symptoms of 
vertigo, nausea and vomiting.  The assessment was normal 
brain.  Records dated in April 1998 show that he was treated 
for Coumadin toxicity and gastro-intestinal bleeding.

VA outpatient treatment records dated in July 2000 show that 
the veteran was diagnosed with gastroesophageal reflux 
disease, well-controlled on bid prevacid, and diverticulosis, 
not asymptomatic.

A VA examination report dated in August 2000 shows that the 
veteran was hospitalized in 1998 for gastrointestinal 
bleeding which was secondary to anticoagulation therapy - not 
due to a peptic ulcer.  The examiner concluded that as far as 
he could tell there was no evidence that the nitrogen mustard 
did cause any other adverse effects and that peptic ulcer 
disease had never been documented.


Lung Disorder

A review of the service medical records reveals there were no 
reports diagnosis, or treatments for a lung disorder during 
the veteran's period of active service.

VA hospital treatment records dated from January 1966 to 
April 1966 show that there were no pertinent findings on the 
hospitalization reports.

VA hospital treatment records dated in June 1966 show that 
the veteran was treated with nitrogen mustard for his 
Hodgkin's disease.  It was indicated that there was some 
minor infiltration in the second dose of nitrogen mustard 
which resulted in moderate edema, pain and swelling.

VA hospital treatment records dated from September 1966 to 
November 1966 revealed that in July 1966, the veteran was 
receiving nitrogen mustard when a dose was infiltrated on the 
surface of his right forearm.  He experienced pain and 
swelling almost immediately.  He eventually developed an 
abscess in the area and skin sloughs.

A 1968 VA examination report of record showed no pertinent 
diagnoses.

Hospital treatment records dated in November 1979 and October 
1981 show that no pertinent abnormalities were noted.

The transcript of a local RO hearing conducted in May 1987 is 
of record.  No pertinent testimony was provided regarding a 
lung disorder.

VA outpatient treatment records dated from September 1967 to 
May 1997 revealed no pertinent findings.  VA outpatient 
treatment records dated from December 1979 to December 1984 
also revealed no pertinent findings.

In April 1998, the veteran submitted several treatises 
related to nitrogen mustard. Common side effects of nitrogen 
mustard were reported as severe nausea and vomiting and 
severe skin necrosis if extravasated.  Nitrogen mustard was 
identified as a vehicle of chemotherapy which generally 
speaking was noted to have potential to damage the heart, 
lung, kidney, bladder, etc.  Specifically, it was noted that 
nitrogen mustard therapy may contribute to the rapid 
development of amyloidosis.

An October 1998 VA general medical examination report is of 
record.  The veteran reported that he was hospitalized in 
April 1998 with diffuse gastrointestinal bleeding attributed 
to an aspirin induced gastric ulcer.  Physical examination 
revealed no scars or lesions with the exception of a scar 
from a skin graft over the flexor surface of the right 
forearm.  The examination diagnoses were hypertensive 
vascular disease, residual of strokes, chronic obstructive 
pulmonary disease, Hodgkin's disease in remission, residual 
of nitrogen mustard extravasation of the right forearm, 
history of paroxysmal fibrillation, and diverticulitis.

The veteran testified before the undersigned Member of the 
Board in August 1999. He reported that a VA physician 
accidentally spilled nitrogen mustard on his arm while he was 
being treated for Hodgkin's disease.  He reported that he was 
informed by a VA doctor that his disorder was the result of 
the nitrogen mustard treatment he had received.  He was only 
receiving treatment from VA personnel.  

When he requested VA personnel to put in writing their 
opinions that he had residuals of the nitrogen mustard 
treatment, they refused.  He testified that he did not have a 
written opinion from any physician linking the claimed 
disorder to exposure to nitrogen mustard.

This matter was previously before the Board in November 1999, 
wherein it was remanded for additional development.  The 
Board directed that the veteran be examined by a suitably 
qualified board of specialists in order to determine, in 
pertinent part, the nature and etiology of any lung disorder 
found to be present.

Thereafter, in January 2000, the veteran underwent a VA 
examination of the lungs. The report of the examination has 
been associated with the claims folder.  The report shows 
that the veteran reported smoking two to three cigarettes per 
day, but not more than one pack per week.  He indicated that 
he had a history of Hodgkin's disease that had been treated 
with nitrogen mustard in 1966, but that a burn of the right 
forearm resulted in an ulcer of the right forearm that had to 
be grafted.  

He also reported that in 1966 he had a neck lymph node 
biopsy, and that in 1973 he had a laryngectomy.  He reported 
having a stroke on three occasions in 1984 and that he had 
been hypertensive for many years.  On questioning, he was 
rather short of breath and needed an elevated head for 
sleeping, but did not have to sit up.  He reported daily 
chest pain for which he was taking medication, and occasional 
irregular heartbeats that were described as atrial 
fibrillation.  There was no particular cough, but at present, 
with cold, he would expectorate some.  Physical examination 
revealed that he was somewhat short of breath, that his chest 
moved very poorly and there was a lot of wheezes and rales on 
both sides.  The diagnosis, in pertinent part, was chronic 
obstructive pulmonary disease.  The examiner noted that it 
was difficult to decide when his chest problem started.

VA radiological reports dated in March 2000 reveal that X-
rays of the chest showed that the cardiac silhouette was 
within normal limits for size and the lungs were clear 
bilaterally.  The impression was no acute cardiopulmonary 
abnormality.



In July 2000, the veteran submitted hospital treatment 
records from the Riverview Regional Medical Center dated in 
January 1997 and April 1998.  There were no shown pertinent 
findings.

VA outpatient treatment records dated in June 2000 show that 
the veteran had a diagnosis of chronic obstructive pulmonary 
disease, stable.  He was said to be rather short of breath.  
There was no particular cough, but he had a cold and 
expectorated some.  It was noted that he also had a heart 
problem.  The X-ray showed no cardiopulmonary abnormality.  
The diagnosis was chronic obstructive pulmonary disease.

The VA examination report dated in August 2000 shows that the 
examiner opined that as far as he could tell, there was no 
evidence that the nitrogen mustard did cause any other 
adverse effects, and he could not find any pulmonary disease.


Heart Disorder

A review of the service medical records reveals there were no 
reports diagnosis, or treatments for a heart disorder during 
the veteran's period of active service.

VA hospital treatment records dated from January 1966 to 
April 1966 show that there were no pertinent findings on the 
hospitalization reports.

VA hospital treatment records dated in June 1966 show that 
the veteran was treated with nitrogen mustard for his 
Hodgkin's disease.  It was indicated that there was some 
minor infiltration in the second dose of nitrogen mustard 
which resulted in moderate edema, pain and swelling.


VA hospital treatment records dated from September 1966 to 
November 1966 revealed that in July 1966, the veteran was 
receiving nitrogen mustard when a dose was infiltrated on the 
surface of his right forearm.  He experienced pain and 
swelling almost immediately.  He eventually developed an 
abscess in the area and skin sloughs.

A 1968 VA examination report of record showed no pertinent 
diagnoses.

Hospital treatment records dated in November 1979 and October 
1981 showed that no pertinent abnormalities were noted.

The transcript of a local RO hearing conducted in May 1987 is 
of record.  The veteran indicated that he first experienced 
chest pains in 1957.  He indicated that he was given 
medication by his physician.  He indicated that he was 
treated at a VA facility for his heart disorder in 1979, but 
that he felt it had been manifested as a result of his 
Hodgkin's disease which had its onset in 1952.

In April 1998, the veteran submitted several treatises 
related to nitrogen mustard. Common side effects of nitrogen 
mustard were reported as severe nausea and vomiting and 
severe skin necrosis if extravasated.  Nitrogen mustard was 
identified as a vehicle of chemotherapy which generally 
speaking was noted to have potential to damage the heart, 
lung, kidney, bladder, etc.  Specifically, it was noted that 
nitrogen mustard therapy may contribute to the rapid 
development of amyloidosis.

An October 1998 VA general medical examination report is of 
record.  The veteran reported that he was hospitalized in 
April 1998 with diffuse gastrointestinal bleeding attributed 
to an aspirin induced gastric ulcer.  Physical examination 
revealed no scars or lesions with the exception of a scar 
from a skin graft over the flexor surface of the right 
forearm.  The examination diagnoses were hypertensive 
vascular disease, residual of strokes, chronic obstructive 
pulmonary disease, Hodgkin's disease in remission, residual 
of nitrogen mustard extravasation of the right forearm, 
history of paroxysmal fibrillation, and diverticulitis.

The veteran testified before the undersigned Member of the 
Board in August 1999. He reported that a VA physician 
accidentally spilled nitrogen mustard on his arm while he was 
being treated for Hodgkin's disease.  He reported that he was 
informed by a VA doctor that his disorder was the result of 
the nitrogen mustard treatment he had received. He was only 
receiving treatment from VA personnel.  When he requested VA 
personnel to put in writing their opinions that he had 
residuals of the nitrogen mustard treatment, they refused.  
He testified that he did not have a written opinion from any 
physician linking the claimed disorder to exposure to 
nitrogen mustard.

In September 1999, the veteran submitted an excerpt of a 
treatise on nitrogen mustard.  The document evidences the 
fact that use of nitrogen mustard has a potential risk to 
reproductive capacity.

This matter was previously before the Board in November 1999, 
wherein it was remanded for additional development.  The 
Board directed that the veteran be examined by a suitably 
qualified board of specialists in order to determine, in 
pertinent part, the nature and etiology of any heart disorder 
found to be present.

Thereafter, in January 2000, the veteran underwent a VA 
examination of the heart.  The report of the examination has 
been associated with the claims folder.  The examination 
report shows that the veteran indicated he had a history 
chronic of atrial fibrillation, chronic severe hypertension, 
and past episode of congestive heart failure related 
apparently to the atrial fibrillation.  He indicated that 
when he would have episodes of tachycardia, he would develop 
awareness of a rapid heartbeat, chest discomfort, and would 
use sublingual nitroglycerin for relief as needed.  

These episodes were quite variable and unpredictable.  
Physical examination revealed that his heart size determined 
by chest percussion was normal.  The rhythm and rate was 
regular, and there was a split first heart sound over the 
apex.  Blood pressure was initially 170/100 (with 
medications), and previously 158/96 and 134/80, with pulse at 
88.  There was no evidence of congestive heart failure.  The 
lungs were clear and there was no peripheral edema or liver 
enlargement.  

The diagnosis was hypertensive atherosclerotic heart disease 
with atrial fibrillation and remote history of congestive 
heart failure.  Recent chest X-ray was essentially normal, 
with heart size normal.  A stress test of August 1999 showed 
normal ventricle size and thickness.  Perfusion was normal.

VA radiological reports dated in March 2000 reveal that X-
rays of the chest showed that the cardiac silhouette was 
within normal limits for size and the lungs were clear 
bilaterally.  The impression was no acute cardiopulmonary 
abnormality.

In July 2000, the veteran submitted hospital treatment 
records from the Riverview Regional Medical Center dated in 
January 1997 and April 1998 which revealed no pertinent 
findings.

The August 2000 VA examination report shows that the veteran 
had a completely negative cardiac evaluation.  He did have 
poorly controlled hypertension.  A recent echo examination of 
the heart and a MIBI perfusion study were both normal.  The 
examiner indicated that as far as he could tell, there was no 
evidence that the Nitrogen Mustard did cause any other 
adverse effects, but did cure his Hodgkin's disease.  As far 
as the hypertensive or arteriosclerotic heart disease, it was 
not present.  He had no apparent cardiovascular complications 
from his hypertension, but his hypertension was not well 
controlled.  As far as the atrial fibrillation, it was poorly 
documented, and he was currently in sinus rhythm.

In an addendum to the August 2000 examination report, the 
examiner clarified that there was no history or evidence of 
coronary artery disease.  He noted that echocardiogram and 
sestamibi evaluations were negative.  Hypertension was said 
to be present and not well controlled, but without apparent 
complications.  There was a diagnosis list on the clinic 
notes of cerebrovascular accident but there was no evidence 
or documentation of this.


Right Forearm

VA hospital treatment records dated June 1966 show that the 
veteran was treated with nitrogen mustard for his Hodgkin's 
disease.  It was indicated that there was some minor 
infiltration in the second dose of nitrogen mustard which 
resulted in moderate edema, pain and swelling.

VA hospital treatment records dated from September 1966 to 
November 1966 revealed that in July 1966, the veteran was 
receiving nitrogen mustard when a dose was infiltrated on the 
surface of his right forearm.  He experienced pain and 
swelling almost immediately.  He eventually developed an 
abscess in the area and skin sloughs.

Hospital treatment records dated in November 1979 included a 
diagnosis of erythema annulare which was noted to be a 
dermatological condition associated with neoplasms.

A July 1997 VA skin examination report shows that in 1968, 
the veteran had reported that after an accidental 
extravasation and infiltration of nitrogen mustard in 1966, 
he developed a recurrent chronic rash on his back.  It was 
noted that the most recent diagnosis was erythema annulare 
centrifugum which appeared to be associated with the 
veteran's Hodgkin's disease.

An October 1998 VA general medical examination report is of 
record.  Physical examination revealed no scars or lesions 
with the exception of a scar from a skin graft over the 
flexor surface of the right forearm.  The examination 
diagnoses included residual of nitrogen mustard extravasation 
of the right forearm.

The veteran testified before the undersigned Member of the 
Board in August 1999. He reported that a VA physician 
accidentally spilled nitrogen mustard on his arm while he was 
being treated for Hodgkin's disease.  He reported that when 
the weather changes, at times, his forearm would become 
tender.  He added that when it is stormy, his forearm would 
ache and have sharp pains shooting through.  

He indicated that when he uses his hand, it feels like it's 
pulling and stretching.  He also indicated that he cannot 
reach down and pick up heavy objects with that hand.  He also 
noted that it gives out after use, and that it was atrophied.

This matter was previously before the Board in November 1999, 
wherein it was remanded for additional development.  The 
Board directed that a VA orthopedic examination of the 
veteran be conducted so that the nature and extent of 
severity of his service-connected right forearm disability 
could be determined.

Thereafter, in January 2000, the veteran underwent VA 
examinations of the skin and upper extremities.  The reports 
of the examinations have been associated with the claims 
folder.  The report of the skin examination shows that he 
reported a history of exposure to nitrogen mustard, which had 
resulted in a burn of the right forearm leaving a bad scar.  
Physical examination revealed a large rectangular depressed 
scar in the upper portion of the right forearm on the ventral 
surface.  There had been a loss of tissue (skin and muscle) 
but no apparent interference with function.  Color 
photographs were included with the report.  The diagnosis was 
remote chemical burn ("nitrogen mustard") with severe burn 
of the right forearm and permanent disfiguring scar.  The 
scar was said to measure 71/2 cm. x 51/2 cm.

The joints examination report shows that the veteran 
indicated that he had a history of Hodgkin's disease that had 
been treated with nitrogen mustard in 1966, but that a burn 
of the right forearm resulted in huge swelling and in a 
subsequent abscess.  He indicated that he had dead tissue cut 
away and skin grafts were undertaken.  He reported being 
hospitalized for 39 days.  He reported that he was a retired 
carpenter and that he could not use a hammer but for about 
ten minutes.  

He reported that he had pain, weakness, heat, and redness, 
instability, giving way, fatigability, and lack of endurance.  
He denied stiffness, swelling and "locking."  He indicated 
that he received treatment in the form of a heating pad and 
that it would flare up about ten percent with bad weather.  
There were no noted episodes of dislocation, recurrent 
subluxation, or inflammatory arthritis.  

The veteran indicated that he was right hand dominant.  
Physical examination revealed that motion would stop when the 
pain would begin.  There was no evidence of painful motion, 
edema, effusion, instability, tenderness, redness, heat, 
abnormal movement or guarding of movement.  There was 
evidence of weakness.  Range of motion of the elbow was 145 
degrees of flexion, bilaterally.  Forearm supination was 85 
degrees, bilaterally, and pronation was 80 degrees, 
bilaterally.  There was a 6 cm. x 7 cm. depressed skin graft 
on the flexor surface on the right forearm.  The subcutaneous 
tissue underneath it was absent.  The diagnosis was necrosis 
of skin and subcutaneous tissue of the right forearm from 
nitrogen mustard infiltration requiring skin graft.  There 
was no loss of function due to pain and no involvement of the 
joints.  X-rays of the right forearm, also taken in January 
2000, produced an impression of normal right forearm.  


Analysis

Duty to Assist

The Board initially notes that, as to the issues herein on 
appeal, the duty to assist has been satisfied.  The RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by the VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).
In reaching the determinations in this appeal, the Board has 
considered the fact that the law with respect to the duty to 
assist has been significantly changed since the most recent 
Supplemental Statement of the Case was issued to the veteran.

As noted earlier, Congress recently passed the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), modifying the 
adjudication of all pending claims.  As set forth above, the 
new law revises the former 38 U.S.C.A. § 5107(a) to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without their first being considered by the RO.  
As set forth above, VA has already met all obligations to him 
under this new law.  Moreover, he has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  This has included the 
testimony he proffered before the undersigned Board Member 
sitting at the RO.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the case to the RO for adjudication of the claims on appeal 
under the new law would only serve to further delay 
resolution of the veteran's claims.  Bernard v. Brown, 4 Vet. 
App. 384, 392094 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Sterility

As indicated hereinabove, in order to be awarded compensation 
under the provisions of 38 U.S.C. § 1151, a veteran must have 
suffered an injury or an aggravation of an injury resulting 
in additional disability by reason of VA hospitalization, 
medical or surgical treatment, or examination.  

Additionally, it must be shown that the proximate cause of 
the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  

The evidence of record has shown that in June 1966 the 
veteran was treated at a VA facility with nitrogen mustard 
for his Hodgkin's disease which resulted in some minor 
infiltration of nitrogen mustard and consequent moderate 
edema, pain and swelling of the forearm.  

The earliest evidence of record of progressive impotence was 
in May 1986, wherein a right scrotal mass was reported and a 
diagnosis of right spermatocele was provided and a 
spermatocelectomy was conducted. 

The January 2000 VA examination report shows that the veteran 
had a diagnosis of sterility of undetermined etiology 
associated with erectile dysfunction and benign prostate 
hyperplasia.  The August 2000 VA examination report shows 
that veteran had a diagnosis of postoperative pain in the 
right testes following tumor excision approximately twenty 
years remote.  The examiner concluded that he did not believe 
that the sterility was attributable to exposure of nitrogen 
mustard on the right forearm.

The Board initially acknowledges that the veteran was exposed 
nitrogen mustard during his treatment for Hodgkin's disease 
at a VA facility in 1966.  The Board also notes that the 
evidence of record shows that the veteran has a complex 
medical history that includes a number of disabilities for 
which he took multiple medications for control of his various 
symptoms.

A review of the claims file shows that there is no medical 
evidence showing that exposure to nitrogen mustard during 
treatment resulted in the sterility of the veteran.  

No medical evidence has been submitted to show that the 
proximate cause of veteran's sterility was "an event which 
was not reasonably foreseeable," and which was the actual 
result of VA care.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358(c)(1)(2) (2000).  On the contrary, the only competent 
medical evidence of record addressing causation of the 
veteran's sterility, specifically sets forth that the 
sterility was not attributable to exposure of nitrogen 
mustard on the right forearm.  As the record is devoid of any 
medical evidence linking the veteran's sterility to medical 
treatment by VA, his claim for compensation pursuant to 38 
U.S.C.A. § 1151 must be denied.

The Board has thoroughly reviewed all the evidence of record, 
but finds no medical evidence that the veteran developed an 
additional disability due to fault on the part of the VA in 
furnishing hospital care, or medical or surgical treatment. 
The Board has considered the veteran's testimony before the 
undersigned member of the Board in August 1999 wherein he 
asserted that the accidental infusion of nitrogen mustard to 
the right forearm caused his sterility.  However, while the 
veteran is competent to testify as to symptomatology he has 
experienced, without medical expertise or training, he is not 
competent to offer a medical opinion that any negligence or 
fault by VA caused any additional disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of 
medical etiology cannot constitute evidence to render a claim 
well grounded under section 5107(a)); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) (laypersons are not competent 
to render medical opinions).

The Board is also cognizant of the veteran's testimony 
wherein he asserts that he was informed by a VA doctor that 
his disorder was the result of the nitrogen mustard treatment 
he had received, but that the VA personnel refused to put 
their opinions in writing.  The Board finds, however, that 
such assertion, filtered as it is through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

As there is no competent evidence of record to substantiate 
the veteran's claim, but rather medical evidence to the 
contrary, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran's sterility is related to treatment at a 
VA facility.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  As a practical matter this does not affect the 
veteran at all.

The Board has also considered the treatises submitted by the 
veteran in April 1998, September 1999, and February 2001, 
which suggest that the use of nitrogen mustard has a 
potential risk to reproductive capacity and a possible long 
term side effect of sterility.  In this regard, the Court has 
held that while medical treatises and articles can be very 
helpful and important to establishing a claim, this 
ordinarily requires that they are combined with an opinion of 
a medical professional.  

The Court reiterated that an appellant's lay testimony and 
generic medical journal or treatise evidence that does not 
specifically opine as to the relationship between his or her 
condition and active service cannot establish the remaining 
element of medical nexus evidence, and in fact, constitutes 
only an unsubstantiated medical opinion rather than a 
conclusion based on the medical evidence of record.  See 
Sacks v. West, 11 Vet. App. 314 (1998).  As discussed earlier 
in this decision, as the veteran's self-diagnosis is not 
competent medical evidence, and as the medical treatises are 
not combined with a competent medical opinion, they cannot be 
given greater probative weight than the competent medical 
evidence of record.  See Espiritu, supra. 

In reaching this determination, the Board has specifically 
considered VAOPGCPREC 7-97.  However, that decision was 
specifically limited to the law as in effect prior to the 
previously discussed amendments.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Ulcer

As indicated hereinabove, in order to be awarded compensation 
under the provisions of 38 U.S.C. § 1151, a veteran must have 
suffered an injury or an aggravation of an injury resulting 
in additional disability by reason of VA hospitalization, 
medical or surgical treatment, or examination.  Additionally, 
it must be shown that the  proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  

The evidence of record has shown that in June 1966 the 
veteran was treated at a VA facility with nitrogen mustard 
for his Hodgkin's disease which resulted in some minor 
infiltration of nitrogen mustard and consequent moderate 
edema, pain and swelling of the forearm.

The earliest evidence of record of an ulcer was in the 
October 1998 VA general medical examination report wherein 
the veteran reported that he was hospitalized in April 1998 
with diffuse gastrointestinal bleeding attributed to an 
aspirin induced gastric ulcer.  The diagnosis did not include 
ulcer.

The January 2000 VA examination report shows that the veteran 
reported developing a bleeding ulcer in 1998 due to use of 
aspirin.  The diagnosis, in pertinent part, was history of 
bleeding peptic ulcer secondary to aspirin (1988), no 
recurrence and no current symptoms unless medications are not 
continued.

The January 1997 and April 1998 private medical records which 
showed symptoms of vertigo, nausea and vomiting did not show 
a diagnosis of an ulcer, but rather a normal brain and 
Coumadin toxicity and gastro-intestinal bleeding.  The VA 
outpatient treatment records dated in July 2000 show a 
diagnosis of gastroesophageal reflux disease, but no ulcer.

The August 2000 VA examination report reiterates that the 
veteran was hospitalized in 1998 for gastrointestinal 
bleeding which was secondary to anticoagulation therapy - not 
due to a peptic ulcer.  The examiner concluded that there was 
no evidence that the nitrogen mustard caused any other 
adverse effects and that peptic ulcer disease had never been 
documented.

The Board initially acknowledges that the veteran was exposed 
nitrogen mustard during his treatment for Hodgkin's disease 
at a VA facility in 1966.  The Board also notes that the 
evidence of record shows that the veteran has a complex 
medical history that includes a number of disabilities for 
which he took multiple medications for control of his various 
symptoms.

A review of the claims file shows that there is no medical 
evidence showing that exposure to nitrogen mustard during 
treatment resulted in an ulcer.  No medical evidence has been 
submitted to show that the proximate cause of veteran's ulcer 
was "an event which was not reasonably foreseeable," and 
which was the actual result of VA care.  See 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358(c)(1)(2) (2000).  

Conversely, the competent medical evidence of record 
addresses an ulcer only by history as provided by the 
veteran, and that is secondary to anticoagulation therapy and 
not secondary to nitrogen mustard exposure.  The competent 
medical evidence specifically sets forth that there is no 
current evidence of peptic ulcer disease that is attributable 
to exposure of nitrogen mustard on the right forearm.  As the 
record is devoid of any medical evidence linking an ulcer 
disability to medical treatment by VA, his claim for 
compensation pursuant to 38 U.S.C.A. § 1151 must be denied.

The Board has thoroughly reviewed all the evidence of record, 
but finds no medical evidence that the veteran developed an 
additional disability due to fault on the part of the VA in 
furnishing hospital care, or medical or surgical treatment. 
The Board has considered the veteran's testimony before the 
undersigned Member of the Board in August 1999 wherein he 
asserted that the accidental infusion of nitrogen mustard to 
the right forearm caused his disability.  He also testified 
that he had holes in his stomach from taking aspirin.  
While the veteran is competent to testify as to 
symptomatology he has experienced, without medical expertise 
or training, he is not competent to offer a medical opinion 
that any negligence or fault by VA caused any additional 
disability.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. 
at 494-5.

The Board is also cognizant of the veteran's testimony 
wherein he asserts that he was informed by a VA doctor that 
his disorder was the result of the nitrogen mustard treatment 
he had received, but that the VA personnel refuse to put 
their opinions in writing.  The Board finds, however, that 
such assertion, filtered as it is through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v, Brown, 8 Vet. App. 69, 77 
(1995).  As there is no competent evidence of record to 
substantiate the veteran's claim, but rather contradictory 
medical evidence, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran has an ulcer that is related to 
treatment at a VA facility.  Colvin, 1 Vet. App. at 175.

The Board has also considered the treatise submitted by the 
veteran in April 1998 which suggested that common side 
effects of nitrogen mustard were reported as severe nausea 
and vomiting if extravasated, and that nitrogen mustard was 
noted to have potential to damage the heart, lung, kidney, 
bladder, etc., or result in the rapid development of 
amyloidosis.  In this regard, the Court has held that while 
medical treatises and articles can be very helpful and 
important to establishing a claim, this ordinarily requires 
that they are combined with an opinion of a medical 
professional.  

The Court reiterated that an appellant's lay testimony and 
generic medical journal or treatise evidence that does not 
specifically opine as to the relationship between his or her 
condition and active service cannot establish the remaining 
element of medical nexus evidence, and in fact, constitutes 
only an unsubstantiated medical opinion rather than a 
conclusion based on the medical evidence of record.  See 
Sacks, 11 Vet. App. at 314.  



As discussed earlier in this decision, as the veteran's self-
diagnosis is not competent medical evidence, and as the 
medical treatises are not combined with a competent medical 
opinion, they cannot be given greater probative weight than 
the competent medical evidence of record.  See Espiritu, 
supra. 

In reaching this determination, the Board has specifically 
considered VAOPGCPREC 7-97.  However, that decision was 
specifically limited to the law as in effect prior to the 
previously discussed amendments.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application. 
Gilbert, 1 Vet. App. at 49.


Lung Disorder

As indicated hereinabove, in order to be awarded compensation 
under the provisions of 38 U.S.C. § 1151, a veteran must have 
suffered an injury or an aggravation of an injury resulting 
in additional disability by reason of VA hospitalization, 
medical or surgical treatment, or examination.  Additionally, 
it must be shown that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  

The evidence of record has shown that in June 1966 the 
veteran was treated at a VA facility with nitrogen mustard 
for his Hodgkin's disease which resulted in some minor 
infiltration of nitrogen mustard and consequent moderate 
edema, pain and swelling of the forearm.



The earliest evidence of record of a lung disorder was in the 
October 1998 VA general medical examination report which 
included a diagnosis of chronic obstructive pulmonary 
disease.

The January 2000 VA examination of the lungs showed that the 
veteran reported smoking two to three cigarettes per day, but 
not more than one pack per week.  The diagnosis, in pertinent 
part, was chronic obstructive pulmonary disease, but the 
examiner indicated that it was difficult to decide when his 
chest problem started.

The March 2000 VA radiological reports showed that the lungs 
were clear bilaterally and that there was no acute 
cardiopulmonary abnormality.

The August 2000 VA examination report reiterated that there 
was no evidence that the nitrogen mustard caused any other 
adverse effects, and he could not find any pulmonary disease.

The Board acknowledges that the veteran was exposed to 
nitrogen mustard during his treatment for Hodgkin's disease 
at a VA facility in 1966.  The Board also notes that the 
evidence of record shows that the veteran has a complex 
medical history that includes a number of disabilities for 
which he took multiple medications for control of his various 
symptoms.

A review of the claims file shows that there is no medical 
evidence showing that exposure to nitrogen mustard during VA 
treatment resulted in a lung disorder.  No medical evidence 
has been submitted to show that the proximate cause of 
veteran's lung disorder was "an event which was not 
reasonably foreseeable," and which was the actual result of 
VA care.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(c)(1)(2) 
(2000).  Conversely, the competent medical evidence of record 
shows no current pulmonary disease and no lung disorder that 
is secondary to nitrogen mustard exposure.  

The competent medical evidence specifically sets forth that 
there is no current evidence of pulmonary disease that is 
attributable to exposure of nitrogen mustard on the right 
forearm.  As the record is devoid of any medical evidence 
linking a lung disorder to medical treatment by VA, his claim 
for compensation pursuant to 38 U.S.C.A. § 1151 must be 
denied.

The Board has thoroughly reviewed all the evidence of record, 
but finds no medical evidence that the veteran developed an 
additional disability due to fault on the part of VA in 
furnishing hospital care, or medical or surgical treatment.  
The Board has considered the veteran's testimony before the 
undersigned Member of the Board in August 1999 wherein he 
asserted that the accidental infusion of nitrogen mustard to 
the right forearm caused his lung disability.  While the 
veteran is competent to testify as to symptomatology he has 
experienced, without medical expertise or training, he is not 
competent to offer a medical opinion that any negligence or 
fault by VA caused any additional disability.  See Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-5.

The Board is also cognizant of the veteran's testimony 
wherein he asserts that he was informed by a VA doctor that 
his disorder was the result of the nitrogen mustard treatment 
he had received, but that the VA personnel refused to put 
their opinions in writing.  The Board finds, however, that 
such assertion, filtered as it is through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  As there is no competent evidence of record to 
substantiate the veteran's claim, but rather contradictory 
medical evidence, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran has a lung disorder that is related 
to treatment at a VA facility.  Colvin, 1 Vet. App. at 175.

The Board has also considered the treatise submitted by the 
veteran in April 1998 which suggested that nitrogen mustard 
was noted to have potential to damage the heart, lung, 
kidney, bladder, etc..  

In this regard, the Court has held that while medical 
treatises and articles can be very helpful and important to 
establishing a claim, this ordinarily requires that they are 
combined with an opinion of an medical professional.  The 
Court reiterated that an appellant's lay testimony and 
generic medical journal or treatise evidence that does not 
specifically opine as to the relationship between his or her 
condition and active service cannot establish the remaining 
element of medical nexus evidence, and in fact, constitutes 
only an unsubstantiated medical opinion rather than a 
conclusion based on the medical evidence of record.  See 
Sacks, 11 Vet. App. at 314.  As discussed earlier in this 
decision, as the veteran's self-diagnosis is not competent 
medical evidence, and as the medical treatises are not 
combined with a competent medical opinion, they cannot be 
given greater probative weight than the competent medical 
evidence of record.  See Espiritu, supra. 

In reaching this determination, the Board has specifically 
considered VAOPGCPREC 7-97.  However, that decision was 
specifically limited to the law as in effect prior to the 
previously discussed amendments.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application. 
Gilbert, 1 Vet. App. at 49.


Heart Disorder

As indicated hereinabove, in order to be awarded compensation 
under the provisions of 38 U.S.C. § 1151, a veteran must have 
suffered an injury or an aggravation of an injury resulting 
in additional disability by reason of VA hospitalization, 
medical or surgical treatment, or examination.  Additionally, 
it must be shown that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  

The evidence of record has shown that in June 1966 the 
veteran was treated at a VA facility with nitrogen mustard 
for his Hodgkin's disease which resulted in some minor 
infiltration of nitrogen mustard and consequent moderate 
edema, pain and swelling of the forearm.

The earliest evidence of record of a heart disorder was in 
the May 1987 personal hearing testimony wherein the veteran 
indicated he first experienced chest pains in 1957, and that 
he had been given medication by his physician.  He also 
indicated that he had been treated at a VA facility for his 
heart disorder in 1979, but that he felt it had been 
manifested as a result of his Hodgkin's disease which had its 
onset in 1952.

The October 1998 VA general medical examination report 
included a diagnosis of hypertensive vascular disease and a 
history of paroxysmal fibrillation.

The January 2000 VA examination of the heart revealed a 
history chronic atrial fibrillation, chronic severe 
hypertension, and past episode of congestive heart failure 
related apparently to the atrial fibrillation.  The diagnosis 
was hypertensive atherosclerotic heart disease with atrial 
fibrillation and remote history of congestive heart failure.  
The chest X-rays were essentially normal, with heart size 
normal.  A stress test of August 1999 showed normal ventricle 
size and thickness with normal perfusion.

The March 2000 X-rays of the chest showed that the cardiac 
silhouette was within normal limits for size and there was no 
acute cardiopulmonary abnormality.

The August 2000 VA examination report revealed that the 
veteran had a completely negative cardiac evaluation, that 
there was no evidence that the nitrogen mustard caused any 
adverse effects, and that the hypertensive or 
arteriosclerotic heart disease was not present.  He had no 
apparent cardiovascular complications from his hypertension, 
but his hypertension was not well controlled.  As far as the 
atrial fibrillation, it was poorly documented, and he was 
currently in sinus rhythm.



The addendum to the August 2000 examination report clarified 
that there was no history or evidence of coronary artery 
disease.  Echocardiogram and sestamibi evaluations were 
negative, and hypertension was present and not well 
controlled, but without apparent complications.

The Board initially acknowledges that the veteran was exposed 
to nitrogen mustard during his treatment for Hodgkin's 
disease at a VA facility in 1966.  The Board also notes that 
the evidence of record shows that the veteran has a complex 
medical history that includes a number of disabilities for 
which he took multiple medications for control of his various 
symptoms.

A review of the claims file shows that there is no medical 
evidence showing that exposure to nitrogen mustard during 
treatment resulted in a heart disorder.  No medical evidence 
has been submitted to show that the proximate cause of 
veteran's heart disability was "an event which was not 
reasonably foreseeable," and which was the actual result of 
VA care.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(c)(1)(2) 
(2000).  

Conversely, the competent medical evidence of record shows no 
current coronary artery disease and no heart disorder that is 
secondary to nitrogen mustard exposure.  The competent 
medical evidence specifically sets forth that there is no 
current evidence of coronary artery disease that is 
attributable to exposure of nitrogen mustard on the right 
forearm.  As the record is devoid of any medical evidence 
linking a heart disorder to medical treatment by VA, his 
claim for compensation pursuant to 38 U.S.C.A. § 1151 must be 
denied.

The Board has thoroughly reviewed all the evidence of record, 
but finds no medical evidence that the veteran developed an 
additional disability due to fault on the part of the VA in 
furnishing hospital care, or medical or surgical treatment.  




The Board has considered the veteran's testimony before the 
undersigned Member of the Board in August 1999 wherein he 
asserted that the accidental infusion of nitrogen mustard to 
the right forearm caused his heart disability.  While the 
veteran is competent to testify as to symptomatology he has 
experienced, without medical expertise or training, he is not 
competent to offer a medical opinion that any negligence or 
fault by VA caused any additional disability.  See Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-5.

The Board is also cognizant of the veteran's testimony 
wherein he asserts that he was informed by a VA doctor that 
his disorder was the result of the nitrogen mustard treatment 
he had received, but that the VA personnel refused to put 
their opinions in writing.  

The Board finds, however, that such assertion, filtered as it 
is through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

As there is no competent evidence of record to substantiate 
the veteran's claim, but rather contradictory medical 
evidence, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran has a heart disorder that is related to 
treatment at a VA facility.  Colvin, 1 Vet. App. at 175.

The Board has also considered the treatise submitted by the 
veteran in April 1998 which suggested that nitrogen mustard 
was noted to have potential to damage the heart, lung, 
kidney, bladder, etc..  In this regard, the Court has held 
that while medical treatises and articles can be very helpful 
and important to establishing a claim, this ordinarily 
requires that they are combined with an opinion of a medical 
professional.  

The Court reiterated that an appellant's lay testimony and 
generic medical journal or treatise evidence that does not 
specifically opine as to the relationship between his or her 
condition and active service cannot establish the remaining 
element of medical nexus evidence, and in fact, constitutes 
only an unsubstantiated medical opinion rather than a 
conclusion based on the medical evidence of record.  See 
Sacks, 11 Vet. App. at 314.  As discussed earlier in this 
decision, as the veteran's self-diagnosis is not competent 
medical evidence, and as the medical treatises are not 
combined with a competent medical opinion, they cannot be 
given greater probative weight than the competent medical 
evidence of record.  See Espiritu, supra. 

In reaching this determination, the Board has specifically 
considered VAOPGCPREC 7-97.  However, that decision was 
specifically limited to the law as in effect prior to the 
previously discussed amendments.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application. 
Gilbert, 1 Vet. App. at 49.


Right Forearm Ulcer

To summarize, the veteran maintains that the 10 percent 
rating evaluation does not accurately reflect the degree of 
disability that he experiences because of his right forearm 
disability.

He maintains that he experiences occasional tenderness, pain, 
and that it is manifested by an inability to lift heavy 
objects.  In this regard, the lay statements presented are 
considered to be competent evidence when describing symptoms 
of his right forearm disability.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  See Espiritu, 2 Vet. App. at 492.

The Board notes that the veteran's complaints, to include 
chronic intermittent forearm pain and weakness, heat and 
redness, instability, giving way, fatigability, and lack of 
endurance, have been objectively indicated in his testimony 
and in the January 2000 VA examination reports.  Such 
symptoms, the complaints of which the Board finds credible, 
must be considered in the assignment of the appropriate 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 202, 206-7.

In the instant case, the veteran has undergone skin grafting 
procedures of the right forearm as a result of the burn from 
exposure to nitrogen mustard.  

The evidence of record shows that the VA examination in 2000 
showed that there was a large rectangular depressed scar in 
the upper portion of the right forearm on the ventral 
surface.  There had been a loss of tissue (skin and muscle) 
but no apparent interference with function.  The diagnosis 
was remote chemical burn ("nitrogen mustard") with severe 
burn of the right forearm and permanent disfiguring scar 
which measured 71/2 cm. x 51/2 cm. in area.

Physical examination also revealed that motion would stop 
when the pain would begin.  There was no evidence of painful 
motion, edema, effusion, instability, tenderness, redness, 
heat, abnormal movement or guarding of movement.  There was 
evidence of weakness.  Range of motion of the elbow was 145 
degrees of flexion, bilaterally.  Forearm supination was 85 
degrees, bilaterally, and pronation was 80 degrees, 
bilaterally.  There was a 6 cm. x 7 cm. depressed skin graft 
on the flexor surface on the right forearm.  The subcutaneous 
tissue underneath it was absent.  There was no loss of 
function due to pain and no involvement of the joints.

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 7803.  The veteran is already in receipt of 
the maximum 10 percent permitted under this Diagnostic Code. 
Accordingly, entitlement to an increased rating evaluation 
pursuant to Diagnostic Code 7803 would not be warranted.

The Board has also considered the applicability of 
alternative Diagnostic Code provisions to his right forearm 
disability.  An increased evaluation pursuant to Diagnostic 
Codes 7802 [Second degree burn scars] and 7804 [Superficial, 
tender and painful scars on objective demonstration] as the 
maximum evaluation permitted under those provisions is 10 
percent, which would not provide a greater benefit to the 
veteran.

The Board has considered the applicability of an evaluation 
under Diagnostic Code 7801, which provides for a rating for 
third degree burn scars.  However, as the area of the 
nitrogen mustard burn scar is 42 cm.2, an evaluation of 10 
percent would be warranted under this Diagnostic Code 
provision.  In order to obtain an evaluation greater than 10 
percent under this Diagnostic Code provision, the scar would 
have to encompass an area greater than 77.4 cm.2.  
Accordingly, entitlement to an increased rating evaluation 
pursuant to Diagnostic Code 7801 would not be warranted.

Diagnostic Code 7805 provides that a scar may also be rated 
on limitation of motion of the affected part.  In this 
regard, the Board refers to Diagnostic Code 5206 which 
provides for a rating evaluation based upon the limitation of 
flexion of the forearm.  As the medical evidence has shown 
that the veteran's flexion in his major forearm was limited 
to 145 degrees, pursuant to this Diagnostic Code provision a 
noncompensable evaluation would be warranted, which would not 
be beneficial to the veteran.  In order to receive the next 
higher rating evaluation, flexion of the major forearm would 
have to be limited to 100 degrees.  Accordingly, entitlement 
to an increased rating evaluation pursuant to Diagnostic Code 
5206 would not be warranted.

The Board also refers to Diagnostic Code 5213 which provides 
for a rating evaluation based upon the impairment in the 
supination and pronation of the forearm.  The medical 
evidence has shown that forearm supination was 85 degrees and 
pronation was 80 degrees.  



As there is no loss of supination and pronation (bone fusion) 
of the major forearm; as limitation of pronation of the major 
forearm is not lost beyond the middle of the arc or beyond 
the last quarter of the arc, and the hand is not impaired in 
approaching full pronation; and as supination is not limited 
to 30 degrees or less, a compensable evaluation pursuant to 
this provision would not be warranted.  Accordingly, 
entitlement to an increased rating evaluation pursuant to 
Diagnostic Code 5213 would not be warranted.

Therefore, the Board finds that the disability evaluation for 
the veteran's right forearm disability is most appropriately 
evaluated as 10 percent disabling under Diagnostic Code 7803.

The Board recognizes that the Court, in DeLuca, 8 Vet. 
App. at 202, held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, it has 
been held that consideration of functional loss due to pain 
is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

As the veteran is not in receipt of the maximum schedular 
evaluation under applicable Diagnostic Codes that have been 
considered, the factors of DeLuca are for application.

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The evidence has demonstrated that although there was some 
weakness, there was no evidence of painful motion, edema, 
effusion, instability, tenderness, redness, heat, abnormal 
movement or guarding of movement.  Range of motion of the 
elbow was 145 degrees of flexion, bilaterally.  Forearm 
supination was 85 degrees, bilaterally, and pronation was 80 
degrees, bilaterally.

The veteran indicated that he could not lift heavy objects 
with his right hand and that his hand will shake and give out 
when lifting eating utensils.  However, the Board is of the 
opinion that such symptoms have been contemplated in the 
assignment of the appropriate evaluation, and that physical 
examinations have not shown symptoms that were significant 
for findings of functional impairment for which a higher 
evaluation would be warranted.  See, DeLuca, supra.  
Additionally, the veteran has not indicated that arthritis is 
a factor in the evaluation of his right forearm disability.  
38 C.F.R. § 4.59 (2000).

Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.

In the veteran's case at hand, the RO has not provided or 
considered the criteria for assignment of an extraschedular 
evaluation in light of the veteran's claim for an increased 
evaluation for his right forearm disability.  Accordingly, 
the RO did not assign an increased evaluation of this basis.

The Board, however, may still consider an increased 
evaluation on an extraschedular basis.  In this regard, the 
Board notes that the veteran has referred to inability to 
work as the result of his disabilities in general 
encompassing of course his service-connected disability of 
the right forearm at issue.  

He has been given the opportunity to present evidence and 
argument in this regard, and has done so.  The Board's 
consideration of his claim for an increased evaluation, to 
include on an extraschedular basis would not prejudice the 
veteran because the veteran has had the opportunity to 
present his claim for increased compensation benefits both 
schedularly and extraschedularly before the RO and has done 
so.  VAOPGCPREC 16-92.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1) (2000).

The service-connected disability of the right forearm, alone, 
has not been reported to markedly interfere with employment, 
nor has it required frequent inpatient care.  The current 10 
percent evaluation adequately compensates the veteran for the 
current nature and extent of severity of his right forearm 
disability.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

The Board has considered all pertinent sections of 38 C.F.R., 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for the disability 
of the right forearm.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

As the Board noted earlier, this case involves the initial 
grant of service connection for a right forearm disability, 
and initial assignment of a disability evaluation.  In view 
of the fact that the Board has denied entitlement to an 
initial evaluation in excess of 10 percent for the right 
forearm disability, the propriety of assignment of "staged" 
ratings is not for consideration.  See Fenderson, supra.


ORDER

Entitlement to compensation benefits for sterility pursuant 
to the criteria of 38 U.S.C.A. § 1151 is denied.

Entitlement to compensation benefits for an ulcer pursuant to 
the criteria of 38 U.S.C.A. § 1151 is denied.

Entitlement to compensation benefits for a heart disorder 
pursuant to the criteria of 38 U.S.C.A. § 1151 is denied.

Entitlement to compensation benefits for a lung disorder 
pursuant to the criteria of 38 U.S.C.A. § 1151 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for ulcer of the right forearm, status post split thickness 
skin graft due to nitrogen mustard accident is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  


The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

VA has a duty to assist the veteran in the development of 
evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) 
(West 1991).

The veteran contends that he is entitled to compensation 
benefits for a rash on the back as a result of treatment at a 
VA facility.  In essence, he asserts that he currently has a 
skin disorder that became manifested as a result of 
accidental exposure to nitrogen mustard on his right forearm 
during treatment for Hodgkin's disease at a VA medical 
facility.

VA hospital treatment records dated in June 1966 show that 
the veteran was treated with nitrogen mustard for his 
Hodgkin's disease.  It was indicated that there was some 
minor infiltration in the second dose of nitrogen mustard 
which resulted in moderate edema, pain and swelling.  VA 
hospital treatment records dated from September 1966 to 
November 1966 revealed that in July 1966, the veteran was 
receiving nitrogen mustard when a dose was infiltrated on the 
surface of his right forearm.  He experienced pain and 
swelling almost immediately.  He eventually developed an 
abscess in the area and skin sloughs.

Hospital treatment records dated in November 1979 included a 
diagnosis of erythema annulare which was noted to be a 
dermatological condition associated with neoplasms.

A VA examination was conducted in February 1984.  Physical 
examination of the skin revealed two lesions from one to one 
and one half inches across in size located on the right 
shoulder and center of the back.  The pertinent diagnoses 
were chronic erythema annulare centrifugum of an unknown 
cause.

VA outpatient treatment records dated from September 1967 to 
May 1997 have been associated with the veteran's claims file.  
A biopsy conducted in October 1969 of a lesion located in the 
mid back revealed erythema annulare centrifugum.  A separate 
treatment record dated in October 1969 included an impression 
of erythema annulare centrifugum.  It was the doctor's 
opinion that this disorder did not represent an infiltration 
process but rather was a hypersensitivity type eruption 
related to Hodgkin's disease.  In April 1979, it was noted 
that the veteran had developed a rash on his back and face in 
1968 which was diagnosed as erythema annulare centrifugari.

A VA outpatient treatment record dated in December 1979 shows 
that erythema annulare centrifugum was assessed.  An August 
1980 outpatient treatment record included a notation that the 
veteran had a nodular erythema on his back for a long time.  
A chronic draining cyst on the lower back was biopsied in 
December 1984. The impression was epithelial inclusion cyst. 

In October 1996, reactive erythema was assessed.  The doctor 
found the disorder to be annular (reactive) erythema and less 
likely to be erythema annulare centrifugum due to the long 
standing nature of the problem.  A biopsy of the skin lesion 
on the back was interpreted as revealing annular (reactive) 
erythema.

A July 1997 VA skin examination report shows that in 1968, 
the veteran had reported that after an accidental 
extravasation and infiltration of nitrogen mustard in 1966, 
he developed a recurrent chronic rash on his back.  It was 
noted that the most recent diagnosis was erythema annulare 
centrifugum which appeared to be associated with the 
veteran's Hodgkin's disease.

In April 1998, the veteran submitted several treatises 
related to nitrogen mustard. Common side effects of nitrogen 
mustard were reported as severe nausea and vomiting and 
severe skin necrosis if extravasated.  Nitrogen mustard was 
identified as a vehicle of chemotherapy which generally 
speaking was noted to have potential to damage the heart, 
lung, kidney, bladder, etc.  Specifically, it was noted that 
nitrogen mustard therapy may contribute to the rapid 
development of amyloidosis.

The October 1998 VA general medical examination report is of 
record which showed no scars or lesions with the exception of 
a scar from a skin graft over the flexor surface of the right 
forearm.  The diagnoses included residual of nitrogen mustard 
extravasation of the right forearm.

The veteran testified before the undersigned Member of the 
Board in August 1999.  He reported that a VA physician 
accidentally spilled nitrogen mustard on his arm while he was 
being treated for Hodgkin's disease.  He reported that he was 
informed by a VA doctor that his disorders were the result of 
the nitrogen mustard treatment he had received.  He was only 
receiving treatment from VA personnel.  When he requested VA 
personnel to put in writing their opinions that he had 
residuals of the nitrogen mustard treatment, they refused.  
He testified that he did not have a written opinion from any 
physician linking the claimed disorders to exposure to 
nitrogen mustard.

This matter was previously before the Board in November 1999, 
wherein it was remanded for additional development.  The 
Board directed that the veteran be examined by a suitably 
qualified board of specialists in order to determine, in 
pertinent part, the nature and etiology of any rash found to 
be present.

The January 2000 VA examination of the skin shows that he 
reported a history of exposure to nitrogen mustard, which had 
resulted in a burn of the right forearm leaving a bad scar.  
Physical examination revealed a large rectangular depressed 
scar in the upper portion of the right forearm on the ventral 
surface.  There had been a loss of tissue (skin and muscle) 
but no apparent interference with function.  

Color photographs were included with the report.  The 
diagnosis was remote chemical burn ("nitrogen mustard") 
with severe burn of the right forearm and permanent 
disfiguring scar.  The scar was said to measure 71/2 cm. x 51/2 
cm.

In August 2000, the veteran underwent a VA skin examination.  
He reported developing a rash on his back as a result of a 
burn received on his right forearm from nitrogen mustard 
during chemotherapy.  Physical examination revealed that 
there were five urticarial pink papules on the veteran's 
right midback measuring 1 cm. for three of the papules, 11/2 
cm. for another and 1/2 by 2 cm. for the last.  There was no 
scaling, no epidermal surface change, and no ulceration.  The 
examiner indicated that the veteran would benefit from a 
biopsy of the lesions on his back.  It was noted that he 
would be seen in the dermatology clinic for this purpose that 
week.  The diagnosis was pending pathologic evaluation.  The 
examiner indicated that he would dictate an addendum with a 
diagnosis once received.

A review of the veteran's claims folder reveals that the 
results of the above-referenced pathologic evaluation have 
not been associated with the claims folder.  In addition, the 
addendum referred to by the examiner is not of record.  

It has been clearly established that records generated by VA 
are deemed to be within the constructive (if not actual 
notice) of VA adjudicators.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  If documents generated by VA agents or 
employees, including physicians, predate the Board's 
decision, are within the Secretary's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
612-613.  See also Dunn v. West, 11 Vet. App. 462 (1998).  

Accordingly, the Board is of the opinion that the aforestated 
evidence be associated with the record prior to further 
adjudication of this issue.  If the stated pathologic studies 
have not been conducted, the Board finds that the veteran 
should be scheduled for an examination so that the 
appropriate testing may be undertaken in resolving the 
matters before the Board.
The Board also refers to the significant change in the law 
during the pendency of this appeal in the enactment of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) which was 
signed into law.  Because of the change in the law, a remand 
in this case requires compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

As the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92; (published at 57 Fed. Reg. 49,747 (1992)).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
rash disability.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(2)).

3.  The RO should contact the VA examiner 
which conducted the August 2000 VA 
medical examination for skin diseases.  
The RO must provide the examiner with a 
copy of the August 2000 medical 
examination report, a copy of this 
remand, and a copy of the remand portion 
of the November 1999 Board decision.  The 
examiner must annotate the copy of the of 
the August 2000 VA examination report 
that all of the foregoing materials were 
in fact provided.  

The RO must inquire as to whether the 
pathologic evaluations which were 
requested by the examiner were in fact 
conducted.  If so, the results of the 
testing should be associated with the 
veteran's claims folder.  Additionally, 
the examiner, after having reviewed the 
results of the foregoing testing, is 
requested to respond to the medical 
inquiries as shown on page 32 of the 
remand copy of the Board's November 1999 
decision.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  If it is determined that the 
pathologic evaluation directed in the 
August 2000 VA medical examination for 
skin diseases has not been undertaken, 
the RO should arrange for a VA medical 
examination of the veteran by an 
appropriate specialist(s) so that an 
opinion may be rendered as to the nature, 
severity and etiology of the asserted 
rash disability.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies should be 
accomplished.  

If a skin rash disability is found to be 
present, the examiner is requested to opine 
on the following inquiries:

(a) was the rash disability proximately 
caused by hospital care, medical or surgical 
treatment, or examination furnished by VA;

(b) is there evidence of carelessness, 
negligence, lack of proper skills, error in 
judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, 
medical or surgical treatment or examination 
which resulted in the rash disability; or

(c) was the event not reasonably foreseeable?  

Any opinions expressed by the examiner(s) 
must be accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
compensation benefits for a rash on the 
back pursuant to the criteria of 38 
U.S.C.A. § 1151.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

